Exhibit 10(g)
THE SHERWIN-WILLIAMS COMPANY 2005
KEY MANAGEMENT DEFERRED COMPENSATION PLAN
(AS AMENDED AND RESTATED)
     The Sherwin-Williams Company, an Ohio corporation (the “Company”),
established this 2005 Key Management Deferred Compensation Plan (the “Plan”),
effective as of January 1, 2005, for the purpose of attracting high quality
executives and promoting in its key executives increased efficiency and an
interest in the successful operation of the Company. The Plan is intended to
offer a select group of management or highly compensated employees the ability
to defer compensation in excess of compensation available to be deferred under
other qualified and nonqualified plans sponsored by the Company. The terms of
the Plan, amended and restated as set forth herein, apply to amounts that are
deferred and vested under the Plan after December 31, 2004 and that are subject
to Section 409A of the Code. Notwithstanding anything to the contrary contained
herein, all amounts that were deferred and vested under the Plan prior to
January 1, 2005 and any additional amounts that are not subject to Section 409A
of the Code shall continue to be subject solely to the terms of the separate
Plan in effect on October 3, 2004.
ARTICLE 1
Definitions
          1.1 Account shall mean the account or accounts established for a
particular Participant pursuant to Article 3 of the Plan.
          1.2 Administration Committee shall have the meaning given to such term
under the Qualified Plan.
          1.3 Affiliated Group shall mean the Company and all entities with
which the Company would be considered a single employer under Sections 414(b)
and 414(c) of the Code, provided that in applying Section 1563(a)(1), (2), and
(3) of the Code for purposes of determining a controlled group of corporations
under Section 414(b) of the Code, the language “at least 50 percent” is used
instead of “at least 80 percent” each place it appears in Section 1563(a)(1),
(2), and (3) of the Code, and in applying Treasury Regulation § 1.414(c)-2 for
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for purposes of Section 414(c) of the Code, “at least
50 percent” is used instead of “at least 80 percent” each place it appears in
that regulation. Such term shall be interpreted in a manner consistent with the
definition of “service recipient” contained in Section 409A of the Code.
          1.4 Base Salary shall mean the Participant’s annual base salary
excluding incentive and discretionary bonuses and other non-regular forms of
compensation, after reductions for Social Security and Medicare taxes and
contributions to or deferrals under any pension, deferred compensation or other
benefit plans sponsored by the Company.
          1.5 Beneficiary shall mean the person(s) or entity designated as such
in accordance with Article 11 of the Plan.
          1.6 Bonus shall mean amounts paid to the Participant by the Company
annually in the form of a discretionary or incentive compensation or any other
bonus designated by the Administration Committee after reductions for
contributions to or deferrals under any pension, deferred compensation or
benefit plans sponsored by the Company.
          1.7 Code shall mean the Internal Revenue Code of 1986, as amended.
          1.8 Company shall mean The Sherwin-Williams Company.

1



--------------------------------------------------------------------------------



 



          1.9 Crediting Rate shall mean the notional gains and losses credited
on the Participant’s Account balance which are based on the Participant’s choice
among the investment alternatives made available by the Administration Committee
pursuant to Article 3 of the Plan.
          1.10 Disability shall mean the condition whereby a Participant (a) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months; or (b) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under any accident and
health plan covering employees of the Company.
          1.11 Eligible Executive shall mean an employee of the Company, its
subsidiaries or affiliates eligible to participate in The Sherwin-Williams
Company Management Incentive Plan, or such other management employee, as may be
designated by the Administration Committee to be eligible to participate in the
Plan.
          1.12 ERISA shall mean the Employee Retirement Income Security Act of
1974, as amended.
          1.13 Financial Hardship shall mean a severe financial hardship
resulting from the Participant’s or the Participant’s dependent’s (as defined in
Section 152(a) of the Code) sudden and unexpected illness or accident, the
Participant’s sudden and unexpected property casualty loss, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, which is not covered by insurance and may
not be relieved by cessation of Plan deferrals or by the liquidation of the
Participant’s assets provided that such liquidation would not cause a severe
Financial Hardship, and which is determined to qualify as a Financial Hardship
by the Administration Committee. Cash needs arising from foreseeable events such
as the purchase of a residence or education expenses for children shall not,
alone, be considered a Financial Hardship.
          1.14 Participant shall mean an Eligible Executive who has elected to
participate and has completed a Participant Election Form pursuant to Article 2
of the Plan.
          1.15 Participant Election Form shall mean the agreement in a form
acceptable to the Administration Committee, to make a deferral submitted by the
Participant to the Administration Committee on a timely basis pursuant to
Article 2 of the Plan. The Participant Election Form may take the form of an
electronic communication followed by appropriate written confirmation from the
Administration Committee according to specifications established by the
Administration Committee.
          1.16 Plan Year shall mean the calendar year.
          1.17 Qualified Plan shall mean the The Sherwin-Williams Company
Employee Stock Purchase and Savings Plan, as amended from time to time, or any
successor plan.
          1.18 Retirement shall mean Termination of Employment on or after the
Retirement Eligibility Date, other than as a result of the Participant’s death.
          1.19 Retirement Eligibility Date shall mean the date on which the
Participant attains age fifty-five (55).
          1.20 Scheduled Withdrawal shall mean the distribution elected by the
Participant pursuant to Article 7 of the Plan.

2



--------------------------------------------------------------------------------



 



          1.21 Settlement Date shall mean the date by which a lump sum payment
shall be made or the date by which installment payments shall commence. The
Settlement Date shall be no later than ninety (90) days following the occurrence
of the event triggering the payout; provided, however, that if the event
triggering the payout is the Participant’s Retirement, the Settlement Date shall
be the last day of January of the Plan Year following the year in which the
Participant’s Retirement occurs. Notwithstanding the foregoing, with respect to
any Participant who is a Specified Employee, to the extent required by
Section 409A of the Code, the Settlement Date shall be the first business day
which is no less than six (6) months from the Participant’s Termination of
Employment.
          1.22 Specified Employee shall mean a Participant who is a “Key
Employee” as determined by the Company pursuant to Section 416 of the Code and
Treasury Regulation § 1.409A-1(i).
          1.23 Termination of Employment shall mean the date of the
Participant’s separation from service (within the meaning of Treasury Regulation
§ 1.409A-1(h)) with the Affiliated Group for any reason whatsoever, whether
voluntary or involuntary, including as a result of the Participant’s Retirement
or death. Upon a sale or other disposition of the assets of the Company or any
other member of the Affiliated Group to an unrelated purchaser, the Company
reserves the right, to the extent permitted by Section 409A of the Code, to
determine whether Participants providing services to the purchaser after and in
connection with such transaction have experienced a Termination of Employment.
          1.24 Valuation Date shall mean the date through which earnings are
credited and shall, if a business day, be the date on which the payout or other
event triggering the valuation occurs; or if not a business day, the next
succeeding business day.
ARTICLE 2
Participation
     2.1 Elective Deferral. An Eligible Executive may elect, in accordance with
Section 2.2 below, to defer any whole percentage up to one hundred percent
(100%) of Base Salary and/or Bonus earned by the Eligible Executive during any
Plan Year. Pursuant to such rules as the Administration Committee may establish
at the beginning of any enrollment period described in Section 2.2 below, the
Administration Committee may further limit the minimum or maximum amount
deferred by any Participant or group of Participants, or waive the foregoing
limits for any Participant or group of Participants, for any Plan Year. If a
Participant ceases to meet the eligibility requirements, the Participant shall
continue as an inactive Participant in the Plan but shall no longer be eligible
to make further deferrals under the Plan.
     2.2 Participant Election Form. In order to make a deferral, an Eligible
Executive must submit a Participant Election Form to the Administration
Committee during the enrollment period established by the Administration
Committee ending prior to the Plan Year in which the Base Salary or Bonus will
be earned, except that, with respect to elections for the deferral of Bonuses
which the Administration Committee determines constitute “performance-based
compensation” within the meaning of Treasury Regulation § 1.409A-1(e), the
Administration Committee may permit Participants to submit Participant Election
Forms during an enrollment period ending no later than six (6) months prior to
the end of the period in which the Bonus will be earned. Any deferral election
shall be irrevocable as of the last day of the applicable enrollment period, or
upon such earlier date as may be specified by the Administration Committee. A
Participant’s initial Participant Election Form shall specify the form of
payment of the Participant’s Retirement Account (lump sum or installments over a
specified period of not more than fifteen (15) years), and in the event that a
Participant fails to make such a specification on the initial Participant
Election Form, the form of payment of the Participant’s Retirement Account shall
be single lump sum. The Participant shall be required to submit a new
Participant Election Form each year in order to make additional deferrals in
such subsequent Plan Years. An Election Form to change deferral elections shall
be considered timely if submitted during a period prescribed by the
Administration Committee and, in the case of a

3



--------------------------------------------------------------------------------



 



change to the timing or form of distribution, such Election Form must be
submitted at least twelve (12) months prior to the intended effective date of
such change, and the change in the distribution date must, to the extent
required by Section 409A of the Code, defer payment for at least an additional
five (5) years.
ARTICLE 3
Accounts
     3.1 Participant Accounts. Solely for recordkeeping purposes, separate
Accounts shall be maintained for each Participant. One Retirement Account and
Scheduled Withdrawal Accounts, in a number appropriate to the Participant’s
elections to make Scheduled Withdrawals, shall be maintained for the Participant
and credited with the Participant’s deferrals directed by the Participant to
each Account at the time such amounts would otherwise have been paid to the
Participant. Accounts shall be deemed to be credited with notional gains or
losses as provided in Section 3.2 from the date amounts are credited to the
Account through the Valuation Date. Amounts credited to a Participant’s Account
shall be fully vested at all times.
     3.2 Crediting Rate. The Crediting Rate on amounts in a Participant’s
Account shall be based on the Participant’s choice among the investment
alternatives made available from time to time by the Administration Committee.
The Administration Committee shall establish a procedure by which a Participant
may elect to have the Crediting Rate based on one or more investment
alternatives and by which the Participant may change investment elections at
least quarterly. The Participant’s Account balance shall reflect the investments
selected by the Participant. If an investment selected by a Participant sustains
a loss, the Participant’s Account shall be reduced to reflect such loss. The
Participant’s choice among investments shall be solely for purposes of
calculation of the Crediting Rate. If the Participant fails to elect an
investment alternative the Crediting Rate shall be based on the investment
alternative selected for this purpose by the Administration Committee. The
Company shall have no obligation to set aside or invest funds as directed by the
Participant and, if the Company elects to invest funds as directed by the
Participant, the Participant shall have no more right to such investments than
any other unsecured general creditor of the Company. During payout, the
Participant’s Account shall continue to be credited at the Crediting Rate
selected by the Participant from among the investment alternatives or rates made
available by the Administration Committee for such purpose.
     3.3 Statement of Accounts. The Administration Committee shall provide each
Participant with statements at least annually setting forth the Participant’s
Account balance as of the end of each Plan Year.
ARTICLE 4
Benefits
     4.1 Retirement Benefits. In the event of the Participant’s Retirement, the
Participant shall be entitled to receive an amount equal to the total balance of
the Participant’s Accounts credited with notional earnings as provided in
Article 3 through the Valuation Date. The benefits shall be paid in a single
lump sum on the Settlement Date following Retirement unless the Participant
makes a timely election to have the benefits paid in substantially level annual
installments over a specified period of not more than fifteen (15) years. Except
as otherwise provided herein, payment shall be made or commence on the
Settlement Date following Retirement. If benefits are payable in the form of
annual installments pursuant to this Section 4.1, annual payments will be made
commencing on the Settlement Date following Retirement and shall continue on
each anniversary thereof until the number of annual installments specified in
the Participant’s timely election has been paid. The amount of each such
installment payment shall be determined by dividing the Participant’s Account
balance, determined as of December 31 of the year last preceding the installment
payment date, by the number of installment payments remaining, without regard to
anticipated earnings. An Election Form to change the form of benefit payout
shall

4



--------------------------------------------------------------------------------



 



be considered timely if submitted during a period prescribed by the
Administration Committee, which period cannot be less than twelve (12) months
prior to the intended effective date of such change. Any change in the
distribution date must defer payment, or commencement of payment, for at least
an additional five (5) years.
     4.2 Termination Benefit. Upon Termination of Employment other than by
reason of Retirement or death, the Company shall pay to the Participant a
termination benefit equal to the balance on Termination of Employment of the
Participant’s Accounts credited with notional earnings as provided in Article 3
through the Valuation Date. The termination benefits shall be paid in a single
lump sum on the Settlement Date following Termination of Employment.
     4.3 Cash-Out Limit. Notwithstanding the foregoing, in the event the sum of
all benefits payable to the Participant under the Plan and any other plan or
arrangement that is aggregated with the Plan pursuant to Treasury Regulation §
1.409A-1(c) is less than or equal to the applicable dollar amount then in effect
under section 402(g)(1)(B) of the Code, the Company may, in its sole discretion,
elect to pay such benefits in a single lump sum as provided in Treasury
Regulation § 1.409A-3(j)(4)(v).
ARTICLE 5
Death Benefits
     5.1 Death Benefit. In the event of Termination of Employment as a result of
the Participant’s death, the Company shall pay to the Participant’s Beneficiary
a death benefit equal to the total balance of the Participant’s Accounts as of
the date of the Participant’s death credited with notional earnings as provided
in Article 3 through the Valuation Date. The death benefit shall be paid in the
same form (lump sum or installments) as the Participant’s Retirement benefit
would have been paid under Section 4.1 and such payment shall be made or
commence on the Settlement Date following the Participant’s death, without
regard to any 5-year deferral that may have been applicable to benefits that
would have been paid under Section 4.1.
     5.2 Cash-Out Limit. Notwithstanding the foregoing, in the event the sum of
all benefits payable to a Beneficiary under the Plan and any other plan or
arrangement that is aggregated with the Plan pursuant to Treasury Regulation §
1.409A-1(c) is less than or equal to the applicable dollar amount then in effect
under section 402(g)(1)(B) of the Code, the Company may, in its sole discretion,
elect to pay such benefits in a single lump sum as provided in Treasury
Regulation § 1.409A-3(j)(4)(v).
ARTICLE 6
Disability
In the event of a Participant’s Disability, deferral elections shall cease and
the Company shall pay to the Participant a Disability benefit equal to the
balance of the Participant’s Accounts credited with notional earnings as
provided in Article 3 through the Valuation Date. The Disability benefit shall
be paid in the same form (lump sum or installments) as the Participant’s
Retirement benefit would have been paid under Section 4.1 and such payment shall
be made or commence on the Settlement Date following the Participant’s
Disability, without regard to any 5-year deferral that may have been applicable
to benefits that would have been paid under Section 4.1.

5



--------------------------------------------------------------------------------



 



ARTICLE 7
Scheduled Withdrawal
     7.1 Election. The Participant may make an irrevocable election on the
Participant Election Form at the time of making a deferral to take a Scheduled
Withdrawal from the Account established by the Participant for such purpose,
including any earnings credited thereon. The Participant may elect to receive
the Scheduled Withdrawal in any Plan Year on or after the fourth Plan Year
following the enrollment period in which such Scheduled Withdrawal is elected.
The Participant may irrevocably elect to make additional deferrals into such
Scheduled Withdrawal Account in subsequent Participant Election Forms but may
not elect another Scheduled Withdrawal date for such Account until all of the
amounts in the original Scheduled Withdrawal Account have been paid out.
     7.2 Maximum Scheduled Withdrawal. The Participant shall be entitled to
elect a Scheduled Withdrawal of up to one hundred percent (100%) of the amount
of the relevant deferral credited with notional interest as provided in
Article 3 through the Valuation Date.
     7.3 Timing of Scheduled Withdrawal. The Scheduled Withdrawal shall be paid
by the Company to the Participant in a single lump sum during the month of
January of the Plan Year elected by the Participant in the Participant Election
Form unless preceded by Termination of Employment or Disability. In the event of
Termination of Employment prior to January 1 of the Plan Year elected for the
Scheduled Withdrawal, the Scheduled Withdrawal shall be paid in the form
provided in Article 4 or Article 5 of the Plan, as applicable. In the event of
the Participant’s Disability prior to January 1 of the Plan Year elected for the
Scheduled Withdrawal, the Scheduled Withdrawal shall be paid as provided in
Article 6 of the Plan.
ARTICLE 8
Financial Hardship Distribution
Upon a finding that the Participant (or, after the Participant’s death, a
Beneficiary) has suffered a Financial Hardship, the Administration Committee may
in its sole discretion, accelerate distributions of benefits, in whole or in
part, or approve reduction or cessation of current deferrals under the Plan in
the amount reasonably necessary to alleviate such Financial Hardship.
ARTICLE 9
Amendment and Termination of Plan
     9.1 Amendment and Termination in General. The Company may, at any time,
amend or terminate the Plan, except that (i) no such amendment or termination
may reduce a Participant’s Account balance, and (ii) no such amendment or
termination may result in the acceleration of payment of any benefits to any
Participant, Beneficiary or other person, except as may be permitted under
Section 409A of the Code.
     9.2 Payment of Accounts Following Termination. In the event that the Plan
is terminated, a Participant’s Accounts shall be distributed to the Participant
or Beneficiary on the dates on which the Participant or Beneficiary would
otherwise receive benefits hereunder without regard to the termination of the
Plan. Notwithstanding the preceding sentence, and to the extent permitted under
Section 409A of the Code, the Company, by action taken by its Board of Directors
or its designee, may terminate the Plan and accelerate the payment of
Participants’ Accounts subject to the following conditions:

6



--------------------------------------------------------------------------------



 



          (i) Company’s Discretion. The termination does not occur “proximate to
a downturn in the financial health” of the Company (within the meaning of
Treasury Regulation §1.409A-3(j)(4)(ix)), and all other arrangements required to
be aggregated with the Plan under Section 409A of the Code are also terminated
and liquidated. In such event, the entire Accounts of all Participants shall be
paid at the time and pursuant to the schedule specified by the Company, so long
as all payments are required to be made no earlier than twelve (12) months, and
no later than twenty-four (24) months, after the date the Board of Directors or
its designee irrevocably approves the termination of the Plan. Notwithstanding
the foregoing, any payment that would otherwise be paid pursuant to the terms of
the Plan prior to the twelve (12) month anniversary of the date that the Board
of Directors or its designee irrevocably approves the termination of the Plan
shall continue to be paid in accordance with the terms of the Plan. If the Plan
is terminated pursuant to this Section 9.2(i), the Company shall be prohibited
from adopting a new plan or arrangement that would be aggregated with this Plan
under Section 409A of the Code within three (3) years following the date that
the Board of Directors or its designee irrevocably approves the termination and
liquidation of the Plan.
          (ii) Change of Control. The termination occurs pursuant to an
irrevocable action of the Board of Directors or its designee that is taken
within the thirty (30) days preceding or the twelve (12) months following a
Change of Control (as defined in Article 12), and all other plans sponsored by
the Company (determined immediately after the Change of Control) that are
required to be aggregated with this Plan under Section 409A of the Code are also
terminated with respect to each participant therein who experienced the Change
of Control (each a “Change of Control Participant”). In such event, the entire
Accounts of each Participant under the Plan and each Change in Control
Participant under all aggregated plans shall be paid at the time and pursuant to
the schedule specified by the Company, so long as all payments are required to
be made no later than twelve (12) months after the date that the Board of
Directors or its designee irrevocably approves the termination.
          (iii) Dissolution; Bankruptcy Court Order. The termination occurs
within twelve (12) months after a corporate dissolution taxed under Section 331
of the Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A). In such event, the entire Accounts of each Participant shall be
paid at the time and pursuant to the schedule specified by the Company, so long
as all payments are required to be made by the latest of: (A) the end of the
calendar year in which the Plan termination occurs, (B) the first calendar year
in which the amount is no longer subject to a substantial risk of forfeiture, or
(C) the first calendar year in which payment is administratively practicable.
          (iv) Other Events. The termination occurs upon such other events and
conditions as the Internal Revenue Service may prescribe in generally applicable
guidance published in the Internal Revenue Bulletin.
Notwithstanding anything contained in this Section 9.2 to the contrary, in no
event may a payment be accelerated following a Specified Employee’s Termination
of Employment to a date that is prior to the first Business Day which is no less
than six (6) months following the Specified Employee’s Termination of Employment
(or if earlier, upon the Specified Employee’s death).
The provisions of paragraphs (i), (ii), (iii) and (iv) of this Section 9.2 are
intended to comply with the exception to accelerated payments under Treasury
Regulation §1.409A-3(j)(4)(ix) and shall be interpreted and administered
accordingly. The term “Company” as used in paragraphs (i) and (ii) of this
Section 9.2 shall include the Company and any entity which would be considered
to be a single employer with the Company under Sections 414(b) or 414(c) of the
Code.

7



--------------------------------------------------------------------------------



 



ARTICLE 10
Beneficiaries
     10.1 Beneficiary Designation. The Participant shall have the right, at any
time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death. The Beneficiary designation shall be effective when it is
submitted in writing to and acknowledged by the Administration Committee during
the Participant’s lifetime on a form prescribed by the Administration Committee.
     10.2 Revision of Designation. The submission of a new Beneficiary
designation shall cancel all prior Beneficiary designations. Any finalized
divorce or marriage (other than a common law marriage) of a Participant
subsequent to the date of a Beneficiary designation shall revoke such
designation, unless in the case of divorce the previous spouse was not
designated as Beneficiary and unless in the case of marriage the Participant’s
new spouse has previously been designated as Beneficiary.
     10.3 Successor Beneficiary. If the primary Beneficiary dies prior to
complete distribution of the benefits provided in Article 5, the remaining
Account balance shall be paid to the contingent Beneficiary elected by the
Participant.
     10.4 Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above, or if the Beneficiary designation is revoked by
marriage, divorce, or otherwise without execution of a new designation, or if
every person designated as Beneficiary predeceases the Participant or dies prior
to complete distribution of the Participant’s benefits, then the Administration
Committee shall direct the distribution of such benefits to the relevant estate.
ARTICLE 11
Administration/Claims Procedures
     11.1 Administration. The Plan shall be administered by the Administration
Committee, which shall have the exclusive right and full discretion (i) to
interpret the Plan, (ii) to decide any and all matters arising hereunder
(including the right to remedy possible ambiguities, inconsistencies, or
admissions), (iii) to make, amend and rescind such rules as it deems necessary
for the proper administration of the Plan and (iv) to make all other
determinations necessary or advisable for the administration of the Plan,
including determinations regarding eligibility for benefits payable under the
Plan. All interpretations of the Administration Committee with respect to any
matter hereunder shall be final, conclusive and binding on all persons affected
thereby. No member of the Administration Committee shall be liable for any
determination, decision, or action made in good faith with respect to the Plan.
The Company will indemnify and hold harmless the members of the Administration
Committee from and against any and all liabilities, costs, and expenses incurred
by such persons as a result of any act, or omission, in connection with the
performance of such persons’ duties, responsibilities, and obligations under the
Plan, other than such liabilities, costs, and expenses as may result from the
bad faith, willful misconduct, or criminal acts of such persons.
     11.2 Claims Procedure. Any Participant, former Participant or Beneficiary
may file a written claim with the Administration Committee setting forth the
nature of the benefit claimed, the amount thereof, and the basis for claiming
entitlement to such benefit. The Administration Committee shall determine the
validity of the claim and communicate a decision to the claimant promptly and,
in any event, not later than ninety (90) days after the date of the claim. The
claim may be deemed by the claimant to have been denied for purposes of further
review described below in the event a decision is not furnished to the claimant
within such ninety (90) day period. If additional information is necessary to
make a determination on a claim, the claimant shall be advised of the need for
such additional information within forty-five (45) days after the date of the
claim. The claimant

8



--------------------------------------------------------------------------------



 



shall have up to one hundred and eighty (180) days to supplement the claim
information, and the claimant shall be advised of the decision on the claim
within forty-five (45) days after the earlier of the date the supplemental
information is supplied or the end of the one hundred and eighty (180) day
period. Every claim for benefits which is denied shall be denied by written
notice setting forth in a manner calculated to be understood by the claimant
(i) the specific reason or reasons for the denial, (ii) specific reference to
any provisions of the Plan (including any internal rules, guidelines, protocols,
criteria, etc.) on which the denial is based, (iii) description of any
additional material or information that is necessary to process the claim, and
(iv) an explanation of the procedure for further reviewing the denial of the
claim.
     11.3 Review Procedures. Within sixty (60) days after the receipt of a
denial on a claim, a claimant or his/her authorized representative may file a
written request for review of such denial. Such review shall be undertaken by
the Administration Committee and shall be a full and fair review. The claimant
shall have the right to review all pertinent documents. The Administration
Committee shall issue a decision not later than sixty (60) days after receipt of
a request for review from a claimant unless special circumstances, such as the
need to hold a hearing, require a longer period of time, in which case a
decision shall be rendered as soon as possible but not later than one hundred
and twenty (120) days after receipt of the claimant’s request for review. The
decision on review shall be in writing and shall include specific reasons for
the decision written in a manner calculated to be understood by the claimant
with specific reference to any provisions of the Plan on which the decision is
based.
ARTICLE 12
Change of Control
In the event of a Change of Control, the amounts to which Participants are
entitled under this Plan shall be immediately distributed in a lump sum cash
payment to Participants within ninety (90) days following the date of such
Change of Control; provided, however, that with respect to any Participant who
is a Specified Employee and who Terminated Employment prior to the Change of
Control, to the extent required by Section 409A of the Code, such payment shall
be made on the first business day which is no less than six (6) months from the
Participant’s Termination of Employment. For purposes of this Plan, a Change of
Control shall be deemed to occur on the date of any of the following events:
          (i) Any one person or more than one person acting as a group (within
the meaning of the Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company. Notwithstanding the foregoing, if any
one person or group is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or group is not considered to cause a Change
of Control. Notwithstanding the foregoing, a Change of Control shall not be
deemed to occur solely because any person acquires ownership of more than 50% of
the total voting power of the stock of the Company as a result of the
acquisition by the Company of stock of the Company which, by reducing the number
of shares outstanding, increases the percentage of shares beneficially owned by
such person; provided, that if a Change of Control would occur as a result of
such an acquisition by the Company (if not for the operation of this sentence),
and after the Company’s acquisition such person becomes the beneficial owner of
additional stock of the Company that increases the percentage of outstanding
shares of stock of the Company owned by such person, a Change of Control shall
then occur.
          (ii) Any one person or more than one person acting as a group (within
the meaning of the Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) ownership of stock of the Company
possessing 30% or more of the total voting power of the Company. Notwithstanding
the foregoing, if any one person or group is considered to own 30% or more of
the total voting power of the stock of the Company, the acquisition of

9



--------------------------------------------------------------------------------



 



additional stock by the same person or group is not considered to cause a Change
of Control. Notwithstanding the foregoing, a Change of Control shall not be
deemed to occur solely because any person acquires ownership of more than 30% of
the total voting power of the stock of the Company as a result of the
acquisition by the Company of stock of the Company which, by reducing the number
of shares outstanding, increases the percentage of shares beneficially owned by
such person; provided, that if a Change of Control would occur as a result of
such an acquisition by the Company (if not for the operation of this sentence),
and after the Company’s acquisition such person becomes the beneficial owner of
additional stock of the Company that increases the percentage of outstanding
shares of stock of the Company owned by such person, a Change of Control shall
then occur.
          (iii) A majority of the Company’s Board of Directors is replaced
during any 12-month period by directors whose appointment or election was not
endorsed by at least two-thirds (2/3) of the members of the Board of Directors
prior to the date of such appointment or election.
          (iv) Any one person or more than one person acting as a group (within
the meaning of the Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) assets that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all the
assets of the Company immediately before such acquisition or acquisitions. The
gross fair market value of assets shall be determined without regard to
liabilities associated with such assets. Notwithstanding the foregoing, a
transfer of assets shall not result in a Change of Control if such transfer is
to (a) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock, (b) an entity 50% or more of the
total value or voting power of which is owned, directly or indirectly, by the
Company, (c) a person or group (within the meaning of the Treasury Regulation §
1.409A-3(i)(5)(v)(B)) that owns, directly or indirectly, 50% or more of the
total value or voting power of the stock of the Company, or (d) an entity, at
least 50% of the total value or voting power of which is owned, directly or
indirectly by a person or group described in clause (c) of this sentence.
Notwithstanding the foregoing, an acquisition of stock of the Company described
in (i) or (ii) above shall not be deemed to be a Change of Control by virtue of
any of the following situations: (a) an acquisition by the Company; (b) an
acquisition by any of the Company’s subsidiaries in which a majority of the
voting power of the equity securities or equity interests of such subsidiary is
owned, directly or indirectly, by the Company; or (c) any employee benefit or
stock ownership plan of the Company or any trustee or fiduciary with respect to
such a plan acting in such capacity.
ARTICLE 13
Conditions Related to Benefits
     13.1 Nonassignability. No amount payable to a Participant or Beneficiary
under the Plan will be subject in any manner to anticipation, alienation,
attachment, garnishment, sale, transfer, assignment (either at law or in
equity), levy, execution, pledge, encumbrance, charge or any other legal or
equitable process by a Participant or Beneficiary, and any attempt to do so will
be void; nor will any benefit be in any manner liable for or subject to the
debts, contracts, liabilities, engagements or torts of the person entitled
thereto. However, (i) the withholding of taxes from Plan benefit payments, or
(ii) the direct deposit of benefit payments to an account in a banking
institution (if not actually part of an arrangement constituting an assignment
or alienation) shall not be construed as an assignment or alienation.
     13.2 No Right to Company Assets. The benefits paid under the Plan shall be
paid from the general funds of the Company, and the Participant and any
Beneficiary shall be no more than unsecured general creditors

10



--------------------------------------------------------------------------------



 



of the Company with no special or prior right to any assets of the Company for
payment of any obligations hereunder and the Plan constitutes a mere promise by
the Company to make benefit payments in the future.
     13.3 Protective Provisions. The Participant shall cooperate with the
Company by furnishing any and all information requested by the Administration
Committee, in order to facilitate the payment of benefits hereunder, and taking
such other actions as may be requested by the Administration Committee. If the
Participant refuses to so cooperate, the Company shall have no further
obligation to the Participant under the Plan.
     13.4 Section 16b Eligible Executives. In the event any Eligible Executive
subject to Rule 16b issued under the Securities Exchange Act of 1934 (or any
successor rule to the same effect) has, at any time, a Crediting Rate based upon
an investment alternative consisting of or the value of which is determined
based upon the value of the Company’s common stock or any security into which
such common stock may be changed by reason of: (a) any stock dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Company; (b) any merger, consolidation, separation,
reorganization or partial or complete liquidation; or (c) any other corporate
transaction or event having an effect similar to the foregoing, unless the
transaction is otherwise exempt under Rule 16b-3, no transaction with respect to
the portion of the Participant’s Account attributable to such investment
alternative shall be permitted pursuant to this Plan until a date which is not
less than six (6) months and one (1) day from the date on which the investment
alternative was selected or transferred within the Participant’s Account.
     13.5 Withholding. The Participant shall make appropriate arrangements with
the Company for satisfaction of any federal, state or local income tax
withholding requirements and Social Security, Medicare or other employee tax
requirements applicable to benefits under the Plan. If the Participant elects to
defer one hundred percent (100%) of Base Salary, such deferral shall be net of
the amount of any Social Security taxes payable by the Participant as a result
of compensation received from the Company for such Plan Year. If no other
arrangements are made, the Company may provide, at its discretion, for such
withholding and tax payments as may be required, including, without limitation,
by the reduction of other amounts payable to the Participant.
     13.6 Assumptions and Methodology. The Administration Committee shall
establish the actuarial assumptions and method of calculation used in
determining the present or future value of benefits, earnings, payments, fees,
expenses or any other amounts required to be calculated under the terms of the
Plan. Such assumptions and methodology shall be outlined in detail in procedures
established by the Administration Committee and made available to Participants
and may be changed from time to time by the Administration Committee.
     13.7 Trust. The Company shall be responsible for the payment of all
benefits under the Plan. At its discretion, the Company may establish one or
more grantor trusts for the purpose of providing for payment of benefits under
the Plan; provided, however, that no such trust shall be funded if the funding
thereof would result in taxable income to a Participant (i) due to the assets of
such a trust being located or transferred outside of the United States; (ii) due
to the assets of such a trust being restricted to the provision of benefits
under the Plan in connection with a change in the employer’s financial health;
(iii) due to the assets being set aside, reserved or transferred to such a trust
during any restricted period (as defined in Section 409A(b)(3)(B) of the Code);
or (iv) as otherwise provided pursuant to Section 409A(b) of the Code. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. Benefits paid to the Participant from any
such trust or trusts shall be considered paid by the Company for purposes of
meeting the obligations of the Company under the Plan. Neither the establishment
of the Plan or Trust or any modification thereof, or the creation of any fund or
account, or the payment of any benefits shall be construed as giving to any
Participant or other person any legal or equitable right against the Company or
any officer or employee thereof, except as provided by law or by any Plan
provision. The amounts in the Accounts shall remain the sole property of the
Company unless and until required to be distributed in accordance with the
provisions of the Plan, and shall not

11



--------------------------------------------------------------------------------



 



constitute a trust or be deemed to be held in trust for the benefit of any
Participant or Beneficiary hereunder or their personal representative. The
Company does not in any way guarantee the trust or any Participant’s benefit
from loss or depreciation. In no event shall the Company’s employees, officers,
directors or stockholders be liable to any person on account of any claim
arising by reason of the provisions of the Plan or of any instrument or
instruments implementing its provisions, or for the failure of any Participant,
Beneficiary or other person to be entitled to any particular tax consequences
with respect to the Plan, the trust(s) or any contribution thereto or
distribution therefrom.
ARTICLE 14
Miscellaneous
     14.1 Successors of the Company. The rights and obligations of the Company
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.
     14.2 Employment Not Guaranteed. Nothing contained in the Plan nor any
action taken hereunder shall be construed as a contract of employment or as
giving any Participant any right to continued employment with the Company.
     14.3 Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.
     14.4 Captions. The captions of the articles, paragraphs and sections of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
     14.5 Validity. In the event any provision of the Plan is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.
     14.6 Waiver of Breach. The waiver by the Company of any breach of any
provision of the Plan shall not operate or be construed as a waiver of any
subsequent breach by that Participant or any other Participant.
     14.7 Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by first class mail, in the case of the
Company, to the principal office of the Company, directed to the attention of
the Administration Committee, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Notices to the Company may be permitted by
electronic communication according to specifications established by the
Administration Committee.
     14.8 Errors in Benefit Statement. In the event an error is made in a
benefit statement, such error shall be corrected on the next benefit statement
following the date such error is discovered.
     14.9 ERISA Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.
     14.10 Applicable Law. In the event any provision of, or legal issue
relating to, this Plan is not fully preempted by ERISA, such issue or provision
shall be governed by the laws of the State of Ohio.

12



--------------------------------------------------------------------------------



 



     14.11 Effect of Legislative or Regulatory Changes. Notwithstanding anything
in this Plan to the contrary, in the event of the enactment of any legislation
or regulations which, in the sole discretion of the Company, have an unfavorable
impact on the Company and/or Participants, the Company shall have the unilateral
right to amend the Plan in whatever manner it deems appropriate to mitigate the
effects of such legislation or regulations, without the necessity of obtaining
further Board approval.
     14.12 Section 409A of the Code.
          (i) In General. It is intended that the Plan comply with the
provisions of Section 409A of the Code, so as to prevent the inclusion in gross
income of any amounts deferred hereunder in a taxable year that is prior to the
taxable year or years in which such amounts would otherwise actually be paid or
made available to Participants or Beneficiaries. The Plan shall be construed,
administered and governed in a manner that effects such intent.
          (ii) Discretionary Acceleration of Payments. To the extent permitted
by Section 409A of the Code, the Administration Committee may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan as
provided in this Section. The provisions of this Section are intended to comply
with the exception to accelerated payments under Treasury Regulation
§1.409A-3(j) and shall be interpreted and administered accordingly.
               (a) Domestic Relations Orders. The Administration Committee may,
in its sole discretion, accelerate the time or schedule of a payment under the
Plan to an individual other than the Participant as may be necessary to fulfill
a domestic relations order (as defined in Section 414(p)(1)(B) of the Code).
               (b) Conflicts of Interest. The Administration Committee may, in
its sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan to the extent necessary for any federal officer or
employee in the executive branch to comply with an ethics agreement with the
federal government. Additionally, the Administration Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan the to the extent reasonably necessary to avoid the violation of
an applicable federal, state, local, or foreign ethics law or conflicts of
interest law (including where such payment is reasonably necessary to permit the
Participant to participate in activities in the normal course of his or her
position in which the Participant would otherwise not be able to participate
under an applicable rule).
               (c) Employment Taxes. The Administration Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan to pay the Federal Insurance Contributions Act (FICA) tax
imposed under Sections 3101, 3121(a), and 3121(v)(2) of the Code, or the
Railroad Retirement Act (RRTA) tax imposed under Sections 3201, 3211,
3231(e)(1), and 3231(e)(8) of the Code, where applicable, on compensation
deferred under the Plan (the FICA or RRTA amount). Additionally, the
Administration Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment, to pay the income tax at
source on wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of the FICA or RRTA amount, and to pay the additional income tax at
source on wages attributable to the pyramiding Code Section 3401 wages and
taxes. However, the total payment under this acceleration provision must not
exceed the aggregate of the FICA or RRTA amount, and the income tax withholding
related to such FICA or RRTA amount.
               (d) Cash-Out Limit. The Administration Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan as provided in Sections 4.3 and 5.2 hereof.
               (e) Payment Upon Income Inclusion Under Section 409A. The
Administration Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the

13



--------------------------------------------------------------------------------



 



Plan at any time the Plan fails to meet the requirements of Section 409A of the
Code. The payment may not exceed the amount required to be included in income as
a result of the failure to comply with the requirements of Section 409A of the
Code.
               (f) Certain Payments to Avoid a Nonallocation Year under
Section 409(p). The Administration Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to prevent the occurrence of a nonallocation year (within the meaning of
Section 409(p)(3) of the Code) in the plan year of an employee stock ownership
plan next following the plan year in which such payment is made, provided that
the amount paid may not exceed 125 percent of the minimum amount of payment
necessary to avoid the occurrence of a nonallocation year.
               (g) Payment of State, Local, or Foreign Taxes. The Administration
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan to reflect payment of state, local, or
foreign tax obligations arising from participation in the Plan that apply to an
amount deferred under the Plan before the amount is paid or made available to
the participant (the state, local, or foreign tax amount). Such payment may not
exceed the amount of such taxes due as a result of participation in the Plan.
The payment may be made in the form of withholding pursuant to provisions of
applicable state, local, or foreign law or by payment directly to the
participant. Additionally, the Administration Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan to pay the income tax at source on wages imposed under
Section 3401 of the Code as a result of such payment and to pay the additional
income tax at source on wages imposed under Section 3401 of the Code
attributable to such additional wages and taxes. However, the total payment
under this acceleration provision must not exceed the aggregate of the state,
local, and foreign tax amount, and the income tax withholding related to such
state, local, and foreign tax amount.
               (h) Certain Offsets. The Administration Committee may, in its
sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan as satisfaction of a debt of the Participant to the
Company (or any entity which would be considered to be a single employer with
the Company under Sections 414(b) or 414(c) of the Code), where such debt is
incurred in the ordinary course of the service relationship between the Company
(or any entity which would be considered to be a single employer with the
Company under Sections 414(b) or 414(c) of the Code) and the Participant, the
entire amount of reduction in any of the taxable years of the Company (or any
entity which would be considered to be a single employer with the Company under
Sections 414(b) or 414(c) of the Code) does not exceed $5,000, and the reduction
is made at the same time and in the same amount as the debt otherwise would have
been due and collected from the Participant.
               (i) Bona Fide Disputes as to a Right to a Payment. The
Administration Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment under the Plan where such
payment occurs as part of a settlement between the Participant and the Company
(or any entity which would be considered to be a single employer with the
Company under Sections 414(b) or 414(c) of the Code) of an arm’s length, bona
fide dispute as to the Participant’s right to the deferred amount.
               (j) Plan Terminations and Liquidations. The Administration
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan as provided in Section 9.2 hereof.
               (k) Other Events and Conditions. A payment may be accelerated
upon such other events and conditions as the Internal Revenue Service may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.
Notwithstanding anything contained in this Section 14.12(ii) to the contrary, in
no event may a payment be accelerated under Sections 14.12(ii)(d), (e), (f),
(g), (h), (i) or (j) following a Specified Employee’s Termination of Employment
to a date that is prior to the first business day which is no less than six
(6) months following the

14



--------------------------------------------------------------------------------



 



Specified Employee’s Termination of Employment (or if earlier, upon the
Specified Employee’s death). Except as otherwise specifically provided in this
Plan, including but not limited to Section 4.3, Section 5.2, Article 6,
Article 8, Section 9.2 and this Section 14.12(ii) hereof, the Administration
Committee may not accelerate the time or schedule of any payment or amount
scheduled to be paid under the Plan within the meaning of Code Section 409A.
          (iii) Delay of Payments. To the extent permitted under Section 409A of
the Code, the Administration Committee may, in its sole discretion, delay
payment under any of the following circumstances, provided that the
Administration Committee treats all payments to similarly situated Participants
on a reasonably consistent basis:
               (a) Federal Securities Laws or Other Applicable Law. A payment
may be delayed where the Administration Committee reasonably anticipates that
the making of the payment will violate federal securities laws or other
applicable law; provided that the delayed payment is made at the earliest date
at which the Administration Committee reasonably anticipates that the making of
the payment will not cause such violation. For purposes of the preceding
sentence, the making of a payment that would cause inclusion in gross income or
the application of any penalty provision or other provision of the Code is not
treated as a violation of applicable law.
               (b) Payments Subject to Section 162(m) of the Code. A payment may
be delayed to the extent that the Administration Committee reasonably
anticipates that if the payment were made as scheduled, the Company’s deduction
with respect to such payment would not be permitted due to the application of
Section 162(m) of the Code. If a payment is delayed pursuant to this Section
14.12(iii)(b), then the payment must be made either (i) during the Company’s
first taxable year in which the Administration Committee reasonably anticipates,
or should reasonably anticipate, that if the payment is made during such year,
the deduction of such payment will not be barred by application of Section
162(m) of the Code, or (ii) during the period beginning with the first business
day that is at least six (6) months following the Participant’s Termination of
Employment (the “six-month date”) and ending on the later of (x) the last day of
the taxable year of the Company in which the Participant’s six-month date occurs
or (y) the 15th day of the third month following the six-month date. Where any
scheduled payment to a specific Participant in the Company’s taxable year is
delayed in accordance with this paragraph, all scheduled payments to that
Participant that could be delayed in accordance with this paragraph must also be
delayed. The Administration Committee may not provide the Participant an
election with respect to the timing of the payment under this
Section 14.12(iii)(b). For purposes of this Section 14.12(iii)(b), the term
Company includes any entity which would be considered to be a single employer
with the Company under Section 414(b) or Section 414(c) of the Code.
               (c) Other Events and Conditions. A payment may be delayed upon
such other events and conditions as the Internal Revenue Service may prescribe
in generally applicable guidance published in the Internal Revenue Bulletin.
          IN WITNESS WHEREOF, the Company has caused this Plan to be amended and
restated this 17th day of December, 2009.

            THE SHERWIN-WILLIAMS COMPANY
        /s/        Louis E. Stellato, Senior Vice President,        General
Counsel and Secretary     

15